This is an appeal from the order of the district court of Wichita County denying the relator's application for a writ of habeas corpus. *Page 540 
It is made to appear from the application that the relator is illegally restrained of her liberty by the order of the county court of Wichita County remanding her to the custody of the sheriff of said county until she had made a peace bond in the amount of $750.00.
It is the relator's contention that the bond is excessive; also that under the facts the county court was without authority to require bond in any sum. However, the facts upon which reliance is had are not brought forward for review.
The district judge having refused to issue the writ and no evidence having been heard on the application, no appeal would lie to the Court of Criminal Appeals. Such is the effect of established precedents. See Ex parte Hughes, 20 S.W.2d 1070; Ex parte Shelton, 20 S.W.2d 1058; Ex parte Wood,  18 S.W.2d 1080. See also Branch's Ann. Texas P. C., Section 243; 4 Tex. Jur., p. 483, Section 57.
Since this Court is without jurisdiction to entertain the appeal, it is therefore dismissed.